Title: From John Adams to William Cushing, 14 September 1789
From: Adams, John
To: Cushing, William



Dear Sir
New York Septr. 14, 89

I have not yet acknowledged my obligation to you for your favor of Augt 22. if my hasty scrawls written in gloomy times and desperate circumstances, have furnished you with an amusement for a vacant hour I am glad of it.
My present office is as agreeable to me as any public office ever can be: and my situation as pleasing as any on this earth, excepting Braintree. My compensation will be straightened to such a degree, that to live among foreign ministers, travelling Americans, Govenors, Chancellors, Judges, Senators and Reprs in a Style which my unmerciful Countrymen exact of all their public men, will require the confestroption of the whole of it with the whole income of my private fortune added to it: and after all I shall be but poorly accommodated. But I have often been obliged to apply to myself what one of my predecessors in the Corps Diplomatique in Holland, wrote to his master. The President Jeannin Ambassador from Henry 4th of France, wrote him from Holland "Sire I have been so long used to labour a great deal, and profit little, that as the habit is familiar, and I am contented.” Jeannin however profited more and labored less, and never ran the gauntlet among halters, axes, libels, Daggers, cannon balls, and pistol bullets as I have done, nor performed one half of the immense journeys and voyages that have fallen to my lot.
Every unpopular point is invariably left to me to determine so that I must be the scape goat, to bear all their sins, without a possibility of acquiring any share in the honor of any of their popular deeds. If legislative, my friend, and judicial work their way, and the executive has not weight to ballance the former, what will be the consequence? an unballanced legislative is a tyranny, whether in one few or many. A more important question, than yours concerning treason, never was proposed upon any part of the constitution: and upon the right decision of it will, in my opinion, depend the existence of government. Two sovereignties against which treason can be committed can never exist in one nation or in one system of laws.. We should soon see officers of the national government indicted convicted and executed for treason against the seperate states, for acts done by virtue of their offices and in discharge of their duty. The clause you refer to in Ss: 2 Art 4 is this "A person charged in any state with treason, felony or other crime who shall flee from justice, and be found in another state, shall, on demand of the executive authority of the state from which he fled, be delivered up, to be removed to the state having jurisdiction, of the crime." But this in the case of treason can mean only that the traitor may be tried by the national judicial in the State where the crime was committed according to those words in Ss: 2 Art 3: "The trial of all crimes, except in cases of impeachment shall be by Jury: and such trial shall be held in the state where the said crimes shall have been committed." I am not enough acquainted with the subject of tyranny to form any opinion.
The character biography and merits of our friend N.C. has been long since laid before the President, in as handsome terms as I was master of, and if he is passed by it will be from public motives only, I presume. I hope he will bear it with magnanimity, but I know not the Presidents intentions. Mrs. A joins with me in kind compts to Mrs. Cushing and yourself. Your letters sir are not like hundred I receive. They contain profound and useful enquiries, a continuence of them will be a favor to

J. Adams